Citation Nr: 0315769	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  99-05 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right eye 
condition.

2.  Entitlement to service connection for a sinus condition.

3.  Entitlement to service connection for left parotid gland 
lesion.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

(The issue of entitlement to service connection for a 
gastrointestinal disorder, to include gastroesophageal reflux 
disorder and hiatal hernia, will be the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The appellant had active military service from June 1991 to 
October 1992.  He remained a member of the inactive reserves 
until March 1998.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO), which denied the above claims.

The issue of entitlement to service connection for a 
gastrointestinal disorder is the subject of a Remand to 
obtain additional evidence.  


FINDINGS OF FACT

1.  The appellant is not a Persian Gulf veteran.

2.  The appellant incurred an injury to his right eye during 
service, but he does not currently have any residuals from 
that injury.

3.  The appellant was not treated during service for a sinus 
disorder, and there is no medical evidence suggesting the 
post-service condition is related to his military service.

4.  The appellant was not treated during service for a left 
parotid gland mass, and there is no medical evidence 
suggesting the post-service condition is related to his 
military service.

5.  The appellant does not have a confirmed diagnosis of 
diabetes.

6.  The appellant does not have PTSD as a result of the right 
eye injury that occurred during service, and the other 
alleged stressors have not been corroborated.


CONCLUSIONS OF LAW

1.  The appellant did not incur a chronic right eye condition 
as a result of his military service.  38 U.S.C.A. §§ 1110, 
1112, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002).

2.  The appellant did not incur a chronic sinus condition as 
a result of his military service.  38 U.S.C.A. §§ 1110, 1112, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2002).

3.  The appellant did not incur a left parotid gland lesion 
as a result of his military service.  38 U.S.C.A. §§ 1110, 
1112, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002).

4.  The appellant did not incur diabetes mellitus as a result 
of his military service.  38 U.S.C.A. §§ 1110, 1112, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2002).

5.  The appellant did not incur post-traumatic stress 
disorder (PTSD) as a result of his military service.  
38 U.S.C.A. §§ 1110, 1112, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the 1998 rating decision 
on appeal, as well as the statement of the case (SOC) and 
multiple supplemental statements of the case (SSOCs), 
together have adequately informed the appellant of the types 
of evidence needed to substantiate his claims.  The record 
shows that the requirements of the VCAA were set forth in 
detail in the May 2001 supplemental statement of the case 
(SSOC).  In this SSOC, the RO cited to 38 U.S.C.A. §§ 5103, 
5103A, and 5107 (the statutory provisions amended by or 
implementing the VCAA) regarding the appellant's and VA's 
responsibilities with respect to identifying and obtaining 
evidence in support of a claim.  The SSOC included citation 
to the statutory provision indicating that the claimant must 
adequately identify any relevant records and authorize VA to 
obtain that evidence, see 38 U.S.C.A. § 5103A(b)(1), so the 
SSOC adequately explained to the appellant his responsibility 
to identify evidence in support of his claims.  The SSOC also 
explained that VA would make reasonable efforts to help him 
get such evidence he identified, see 38 U.S.C.A. 
§ 5103A(b)(1), as well as obtain his service medical records 
and VA or other governmental records, if adequately 
identified, see 38 U.S.C.A. § 5103A(c).  The SSOC also 
informed the appellant that VA would provide him a medical 
examination or obtain a medical opinion if necessary to make 
a decision on his claim, see 38 U.S.C.A. § 5103A(d).  
Therefore, the SSOC also adequately explained to the 
appellant VA's responsibilities with respect to his claims.  
The cover letter to the SSOC emphasized that the appellant 
could provide additional information or evidence to VA or 
tell VA about additional information or evidence that he 
wanted obtained.  It appears from the contentions and 
arguments presented by the appellant that he is fully aware 
of the relevant law and evidence germane to his claims, and 
is aware, as well, of the responsibilities that both he and 
VA share with respect to the development of the claims.  
Therefore, the Board finds that VA's duty to notify has been 
satisfied with regard to the specific set of circumstances of 
this case.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. App. 370 (2002).

The Board further notes that the appellant was sent another 
letter in February 2003 that again explained the VCAA and 
asked him to submit certain information.  In accordance with 
the requirements of the VCAA, the letter informed the 
appellant what evidence and information VA would be 
obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

The Board notes that VA has essentially complied with the 
recent holding of Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir., May 1, 2003).  That case held that 38 
C.F.R. § 19.9(a)(2)(ii) is invalid to the extent it provides 
a claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the RO and not the Board 
sent the VCAA notification to the appellant.  The RO's duty 
to notify, pursuant to 38 C.F.R. § 3.159(b), was not 
invalidated by the recent Federal Circuit decision.  The 
initial notification to him of the VCAA, contained in the May 
2001 SSOC, expressly notified him of the statutory right 
under 38 U.S.C.A. § 5103(b) to one year to submit the 
requested information and/or evidence.  Since that one-year 
time period has now expired, it is clear that the claimant 
has nothing further to submit, and adjudication of his claims 
can proceed.  

The appellant was also sent various letters throughout the 
claims process that are further evidence that VA has complied 
with the duty to notify him what is needed to substantiate 
his claims.  For example, immediately upon receiving his 
claims for compensation, he was sent a letter in June 1998 
telling him what was needed to substantiate a claim for 
service connection.  He was also sent a letter in July 1998 
telling him what was needed to substantiate a claim for PTSD.  
Although these letters were sent before the enactment of the 
VCAA, it still shows that the appellant has, at all times, 
been aware of what was needed to substantiate his claims.  

With respect to VA's duty to assist the appellant, the 
appellant has at no time referenced outstanding records that 
he wanted VA to obtain or that he felt were relevant to the 
claims.  The RO has attempted to obtain all VA and private 
evidence identified by the appellant.  The RO also attempted 
to obtain his records from the Social Security 
Administration; that agency indicated that a search for 
records was unsuccessful, indicating the records were either 
lost or destroyed.  In other words, there is no basis for 
speculating that relevant evidence exists that VA has not 
obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  With respect to a 
claim for service connection, an examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4).

The appellant was provided VA examinations in 1998 and 1999.  
Further examination is not needed because (1) there is no 
competent evidence that the appellant has the claimed 
conditions, and/or (2) there is no competent evidence that 
the claimed conditions may be associated with his military 
service.  As discussed in more detail below, there is no 
medical evidence showing diagnoses of a current chronic right 
eye disorder, and there is no medical evidence showing a 
possible relationship between the currently diagnosed sinus 
condition and left parotid gland lesion and the appellant's 
military service.  The Board concludes the preponderance of 
the medical evidence does not establish that he has diabetes 
mellitus.  As for the PTSD claim, as discussed in more detail 
below, the preponderance of the medical evidence does not 
establish that the appellant has PTSD as a result of his 
military service.  Further examinations or opinions are not 
needed in this case because there is sufficient medical 
evidence to decide the claims.  

The appellant's representative has requested that the Board 
obtain an independent medical expert (IME) opinion in this 
case.  When, in the judgment of the Board, an additional 
medical opinion is warranted by the medical complexity or 
controversy involved in an appeal, the Board will obtain an 
IME.  38 C.F.R. § 20.901(d).  A claimant or his 
representative can request that the Board obtain an IME, and 
the request will be granted upon a showing of good cause, 
such as the identification of a complex or controversial 
medical or legal issue involved in the appeal that warrants 
obtaining such an opinion.  38 C.F.R. § 20.902.  

The Board concludes that referring this case for an IME is 
not warranted for the following reasons.  First, the 
appellant's representative has not shown good cause, in that 
a complex or controversial medical or legal issue involved in 
this appeal was not identified in conjunction with the 
request.  Second, the Board's own review of the record does 
not disclose that there is a complex or controversial medical 
or legal issue in this case.  Rather, there is medical 
evidence that is either not favorable to the appellant's 
claims or does not support his contentions.  The contrary 
medical evidence is not persuasive for the reasons given 
below.  Therefore, there is certainly no "controversy."  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist him in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  

The Board has reviewed all the evidence in the appellant's 
five claims folders, which includes, but is not limited to:  
service medical and personnel records; his contentions, 
including those raised at personal hearings; VA treatment and 
hospitalization records; VA examination reports; and 
extensive private medical records.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
each of these claims.  

B.  Legal Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a) (2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a); see also 67 
Fed. Reg. 67792-67793 (Nov. 7, 2002).  If diabetes mellitus 
is manifested to a compensable degree within one year of 
separation from active service, presumptive service 
connection will be considered.  None of the other conditions 
claimed in this case are conditions subject to presumptive 
service connection, so the provisions of 38 C.F.R. §§ 3.307 
and 3.309 would not apply.

Inactive service

Initially, the Board notes that the appellant's argument 
seems to be that since he was on inactive service until March 
1998 and many, if not all, the claimed conditions were 
diagnosed during such service, he is therefore entitled to 
service connection.  However, an individual can be service-
connected for an injury incurred during inactive service, but 
not for a disease.  See VAOPGCPREC 86-90 (July 18, 1990); 
Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  Each of 
the claimed conditions (with the exception of the right eye 
injury incurred during active duty) is a disease, not an 
injury.  In other words, the fact that the appellant was on 
inactive service while diagnosed with a disease does not 
automatically mean his claim is granted.

The claimant in this case is a "veteran" based on his 
active duty service from June 1991 to October 1992.  
Therefore, he is entitled to "veteran" status and the full 
benefit of VA resources for any compensation claim based on 
that period of service.  However, to the extent any of his 
claims are not based on that period of service, but on his 
period of inactive service, the claims must fail.  In order 
for the appellant to achieve "veteran" status and be 
eligible for service connection for disability claimed during 
his inactive service, the record must establish by a 
preponderance of the evidence that he was disabled during 
active duty for training due to a disease or injury incurred 
or aggravated in the line of duty or he was disabled from an 
injury incurred or aggravated during inactive duty training.  
See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).  

The appellant has never contended that he incurred any 
relevant trauma or injury during his inactive service.  In 
fact, he denies ever serving on any "drills" or any other 
military duty between his separation from active service in 
October 1992 and his discharge from inactive service in March 
1998.  He testified in 1999 that he merely completed 
correspondence courses, and that is confirmed by his 
personnel records.  Inactive duty training includes duty 
(other than full-time duty) performed by a member of the 
Reserves or the National Guard.  38 C.F.R. § 3.6(d).  In the 
absence of any evidence showing qualifying service, the 
period of inactive service in the Individual Ready Reserve 
does not qualify as "active military service."  It is for 
this reason, as well, that the presumptions of service 
connection do not apply (i.e., the diabetes claim).

Persian Gulf service

It is not clear from the appellant's statements whether he is 
contending any of the claimed conditions result from 
undiagnosed illness due to service in the Persian Gulf.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The term "Persian 
Gulf veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d)(1).  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

The appellant claims that he served in the Persian Gulf.  At 
times, he states this service occurred for two weeks in 
October 1991; at other times, he states this service occurred 
for two months between October and December 1991.  His DD-214 
does not reflect service in the Persian Gulf, and he was not 
awarded any medals indicative of such service (i.e., 
Southwest Asia Service Medal).  The appellant asked the 
Inspector General of the Bureau of Naval Personnel to conduct 
an investigation because he wanted his Persian Gulf service 
verified.  This investigation showed that the appellant 
"never served in the Persian Gulf."  The ship to which he 
was assigned was stationed off the western coast of the 
United States performing "local operations" during the 
relevant time period.  See Inspector General's report.  

Therefore, since the appellant is not a Persian Gulf veteran 
as defined by applicable law, and as determined by the 
Inspector General of the Bureau of Naval Personnel, his 
claims will not be considered as possibly due to undiagnosed 
illness.

Credibility

Before getting to the merits of each issue, the Board notes 
that credibility is an adjudicative, not a medical 
determination.  The Board has "the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  As a general matter, the Board finds the 
appellant's allegations and reported history to be not 
credible.

There are so many inconsistencies in the record, it is 
difficult to determine the truth.  Some of the appellant's 
statements are outright false.  The discussion above 
concerning his reported Persian Gulf service is a prime 
example.  Another clearly false statement is his 1999 
testimony that he is legally blind in the right eye, when 
every eye examination of record shows, at most, slightly 
impaired vision.  He also provided false testimony in 1994 
when he stated his eye was bandaged for two weeks following 
the glue incident, with only light perception for visual 
acuity, while the service medical records document he was 
told to wear a patch for one day and only slightly impaired 
visual acuity was present the day after the incident.  There 
are also inconsistencies, such as the appellant's denial of 
ever being married versus the service medical records 
referring to his wife of less than one year bringing him in 
for treatment in April 1992.  Then there are other statements 
which are simply implausible, such as the appellant's 1999 
testimony that the recruit who glued his right eye shut in 
service was a double agent and this incident occurred after 
the appellant "found out he was working for both sides."

There is also the fact that during service, the appellant was 
suspected of being a pathological liar.  The post-service 
medical records continue to reference possible manipulation, 
malingering, exaggeration, and/or fabrication for the purpose 
of seeking monetary benefits or attention.  For these 
reasons, the Board concludes the appellant's statements to be 
of limited evidentiary weight.

Right eye condition

During service, in July 1991, the appellant's right eye was 
glued shut, with super glue or krazy glue.  His eye was 
irrigated, and some eyelashes were removed.  Examination 
showed a small corneal abrasion.  The appellant complains 
that he now has decreased visual acuity as a result of this 
incident.  He has submitted post-service medical evidence 
showing diagnosis of myopia.  The Board notes that upon entry 
into service, his visual acuity on the right was correctable 
to 20/20.  Upon separation from service in 1992, he had 100 
percent visual acuity, uncorrected to 20/17.

In July 1998, the appellant underwent VA examination.  The 
visual acuity for his right eye was correctable to 20/20 for 
near and 20/25 for distant.  He also had mild diplopia.  Upon 
slit lamp examination, all findings were within normal 
limits.  The examiner stated the appellant has basic 
esotropia that corrects with prisms in his glasses.  The 
appellant had no permanent damage from the trauma to his eye.  
The right eye appeared relatively normal with no corneal 
involvement, iritis, or retinal involvement.  Visual fields 
were normal.

In this case, despite the in-service trauma to the right eye, 
there is no current disability for which service connection 
can be granted.  Refractive error of the eye, in and of 
itself, is not a disease or injury within the meaning of 
applicable law.  See 38 C.F.R. § 3.303(c).  As refractive 
error of the eye is not, by law, a disease or injury, it 
requires more than an increase in severity during service in 
order to warrant a grant of service connection.  There is a 
lack of entitlement under the law to service connection for 
refractive error of the eye, unless the evidence shows that 
it was subject to a superimposed disease or injury during 
military service that resulted in increased disability.  See 
VAOPGCPREC 82-90.  The appellant has refractive error of the 
eye, and he did have a superimposed injury during service, 
but there is no competent evidence showing that injury 
resulted in increased disability.  No medical professional 
has ever rendered an opinion that the in-service injury 
resulted in any chronic eye disorder; in fact, the VA 
examiner's opinion discussed above concluded exactly the 
opposite.  Moreover, the appellant had better visual acuity 
when he left service than when he entered; it was noted on 
the 1992 medical history report that although he used to wear 
glasses, he did not anymore.  Therefore, any decreased visual 
acuity he experienced at the time of the right eye injury was 
acute and resolved with time.

The corneal abrasion present after the incident was also 
apparently acute and transitory and resolved with time.  The 
current eye examinations have shown no corneal defects.

Therefore, there is no competent evidence that the appellant 
currently has residuals from the in-service eye injury.  As 
discussed above, further examination is not needed pursuant 
to VA's duty to assist. 

Sinus condition/ left parotid gland lesion

While hospitalized at a VA facility in May 1998, the 
appellant complained of nasal congestion and sinus pain.  MRI 
of the brain showed a possible small lesion of the left 
parotid gland and minimal ethmoid sinus disease.  CT scan of 
the sinuses confirmed minimal ethmoid sinus disease, with no 
evidence of acute sinusitis.  The diagnoses were left parotid 
mass by MRI with no clinically palpable mass and nasal 
congestion/dryness.

Incurrence of a chronic disorder in service is not factually 
shown.  The appellant's service medical records do not show 
diagnosis of a chronic sinus disorder or a left parotid gland 
mass.  In his notice of disagreement, the appellant stated 
this mass was diagnosed on May 17, 1992.  The Board finds no 
such diagnosis in the service medical records.  Upon 
discharge from service, all pertinent evaluations were 
normal.  On the August 1992 medical history report, the 
appellant denied having sinusitis.  He also denied having 
sinusitis on an August 1992 dental health questionnaire.  

These conditions were first diagnosed in 1998, six years 
after the appellant's separation from service.  In October 
1995, he complained to Ready Care of nasal congestion and 
sinus pressure.  In October 1996, he complained to Ready Care 
of a sinus infection of two days' duration.  Upon VA 
examination in July 1998, the appellant complained of having 
had chronic nasal congestion since 1992.  His statements are 
less than credible in this regard.  Two documented sinus-
related complaints in six years is not convincing evidence of 
continuity of complaints since service, especially given that 
the appellant was receiving extensive medical treatment for a 
variety of complaints and had ample opportunity to complain 
of sinus problems, if they did, in fact, exist.  In light of 
the total lack of sinus-related complaints during service, 
and the explicit denials of having such symptoms, it would be 
difficult, at best, for a medical professional to conclude 
the appellant now has a chronic sinus disorder as a result of 
his military service.  Regardless, no physician has concluded 
such, nor has the appellant ever indicated such an opinion 
has been rendered.

The left parotid gland mass was not diagnosed during service 
and not shown until almost six years after service.  There is 
no medical evidence showing this mass began during service or 
is otherwise related to disease or injury incurred during 
service.  The appellant has never indicated that any medical 
professional has rendered such an opinion.    

Therefore, there is no competent evidence that a possible 
nexus, or relationship, exists between the claimed conditions 
and the appellant's military service.  As discussed above, 
further examination is not needed pursuant to VA's duty to 
assist. 

Diabetes mellitus

The appellant maintains he was diagnosed with "borderline" 
diabetes during service.  Specifically, he states that when 
he was hospitalized in April and May 1992 for the 
appendectomy and resulting complications, a blood sugar level 
of 600 was recorded.  

Presumptive service connection is not warranted.  As 
discussed above, the fact that a diagnosis of diabetes was 
rendered while the appellant was on inactive service does not 
mean service connection is warranted considering the 
circumstances of his inactive service.  He separated from 
active duty in October 1992.  In November 1992, Abraham 
Oommen, M.D., noted the appellant had borderline diabetes 
based on the appellant's report of such a diagnosis having 
previously been rendered.  It was clear the diagnosis was 
based solely on the appellant's history because:  (1) it is 
noted in the report as "he states that he has borderline 
diabetes mellitus," and (2) no objective testing was 
conducted by Dr. Oommen to confirm that diagnosis. 

Incurrence during service is not factually shown.  Not only 
was a diagnosis of diabetes not rendered during service, but 
also blood sugar levels were within normal limits during the 
appellant's April and May 1992 hospitalizations, directly 
contradicting his reported history.  The April 1992 discharge 
notes also indicated that he was to follow a regular diet, 
which presumably would not have been stated if he had been 
found to be diabetic.  The appellant denied having diabetes 
on an August 1992 dental health questionnaire.  

Based on the appellant's history, several physicians since 
service have diagnosed diabetes.  There are other opinions, 
however, that the appellant does not have diabetes.  

A thorough evaluation of the appellant's claimed diabetic 
condition was conducted at MidMichigan Regional Medical 
Center in September 1997.  He was hospitalized for a 72-hour 
fast.  During that time, the appellant did not exhibit any 
symptoms of severe hypoglycemia.  He came back to the 
hospital four days later saying he was symptomatic from low 
blood sugar.  However, levels were within normal limits in 
the emergency room.  He was placed on a 36-hour fast, during 
which he again exhibited no symptoms of hypoglycemia.  The 
treating physician referred the appellant to a psychiatrist 
because he was concerned the appellant was manipulating his 
blood sugar readings.  It was noted that he had diabetic 
family members and therefore had access to medications that 
would affect his blood sugar.  The psychiatrist noted that 
the appellant appeared to "enjoy the attention he was 
getting, both from his emotional and psychiatric 
evaluation."  The psychiatrist could not determine whether 
the appellant was manipulating his blood sugar.

Another thorough evaluation of the appellant's claimed 
diabetic condition was conducted when he was hospitalized at 
a VA facility in May 1998.  He was evaluated by endocrinology 
for his history of hypoglycemia and hyperglycemia (low and 
high blood sugar readings, respectively).  Based on various 
test results and review of medical records, including 
multiple glucose levels run during the course of 
hospitalization, it was determined there was no evidence for 
significant (organic) hypoglycemia.  The discharge summary 
indicated that diabetes or hypoglycemia was not found.  
Another thorough evaluation was done by VA endocrinology in 
November 1999.  It was concluded that the appellant had 
questionable diabetes.  Although he had a family history of 
diabetes, his blood sugar levels were not entirely consistent 
with such a diagnosis.  The hypoglycemia was explained by 
oral agents, and the physician questioned the appellant's 
need for any treatment at all. 

It must be noted that despite the appellant's reported 
history of a diagnosis of diabetes in 1992, he has been 
extensively evaluated since service, with an overwhelming 
majority of the blood sugar levels within normal limits, as 
defined on the laboratory test results.  For example, despite 
his reports of excessively low or high blood sugar levels at 
home, testing in the office by Andrew Fercowicz, M.D., 
between 1995 and 1996 showed levels within normal limits.  
That physician concluded the appellant's diabetes was "very 
questionable."  Testing by Ready Care in 1995 and 1996 
showed normal glucose levels.  Testing of insulin and 
proinsulin levels by MidMichigan Regional Medical Center in 
1997 was within normal limits.  When initially hospitalized 
at that facility in early 1997, out of 11 blood sugar levels, 
only one was slightly below normal. 

Based on this evidence, the Board concludes the appellant 
does not, in fact, have diabetes mellitus.  The medical 
evidence indicating that he does not have this condition is 
far more probative and convincing than the diagnoses that 
have been made simply on the appellant's reported history.  
As discussed above, the reported history of diabetes being 
diagnosed during service is factually inaccurate.  Not only 
does the appellant not have diabetes, but no medical 
professional has suggested the hypoglycemia or hyperglycemia 
are in any manner possibly related to the appellant's 
military service.  Again, whether he even has this condition 
is in doubt.  The abnormal blood sugar levels recorded in the 
evidence are mostly based on his statements, and extensive 
testing has shown the majority of objective blood sugar 
levels to be within normal limits.  There is also the 
suggestion in the record that the appellant may be 
manipulating his blood sugar levels.  For these reasons, the 
claim must be denied.

Post-traumatic stress disorder (PTSD)

Effective on and after March 7, 1997, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 
C.F.R. § 4.125 (2002) (requiring PTSD diagnoses to conform to 
the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).  Since the claim 
was filed in 1998, the current regulation applies.

Initially, the Board acknowledges that the appellant has 
received competent medical diagnoses of PTSD, attributed to 
his account of his military service.  Nevertheless, the 
probative value and credibility of that evidence must be 
considered.  

First, the Board notes that if a stressor is combat related, 
and the appellant is determined to be a combat veteran, then 
his statements as to the claimed in-service stressor will be 
accepted in the absence of evidence to the contrary.  See 
38 U.S.C.A. § 1154(b).  In this case, the appellant has never 
relayed a combat stressor to any of the psychiatrists or 
psychologists who have examined him for PTSD.  More 
importantly, he is not a combat veteran.  His VA treatment 
records show his allegations that he served in the Persian 
Gulf War, was wounded in action, and witnessed casualties.  
See 1998 and 1999 Comprehensive Clinical Evaluation Program 
(CCEP) examinations.  The appellant did not serve in the 
Persian Gulf War.  As noted above, the Inspector General, 
Bureau of Naval Personnel, conducted an investigation into 
the appellant's service and concluded that he "never served 
in the Persian Gulf."  There are no indications in the 
service records that he was wounded in action; he has not 
received any awards or medals indicative of combat service.  
There is no reason he would ever have witnessed war-time 
casualties, since his ship was stationed off the western 
coast of the United States performing "local operations."  
See Inspector General's report.  Accordingly, the appellant's 
allegations as to his military service and duties are of 
doubtful credibility.  

Based on the evidence, and particularly the Inspector 
General's report, the Board concludes the preponderance of 
the evidence is against finding that the appellant engaged in 
combat with the enemy, and there is no reasonable doubt on 
this issue that could be resolved in his favor.  Since the 
Board finds that the appellant did not engage in combat with 
the enemy, there must be credible supporting evidence of 
record that the alleged stressors actually occurred in order 
to warrant service connection.  His lay testimony is 
insufficient, standing alone, to establish service 
connection.  Cohen v. Brown, 10 Vet. App 128, 147 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996)).  

The appellant has relayed three stressors to every 
psychiatrist or psychologist that has examined him for PTSD:  
(1) he witnessed a person attempting to commit suicide, by 
slicing his arm and then trying to "flush" it down the 
toilet; (2) he was on "suicide watch" on the ship and 
witnessed people jumping overboard; and (3) his right eye was 
glued shut during basic training.  The record fails to 
corroborate the appellant's first two claimed stressors.  
There is no credible supporting evidence that the first two 
claimed stressors actually occurred.  The appellant has 
provided no specific details (who, what, where, when) that 
would possibly allow verification of the stressors through 
the appropriate channels.  He was asked in July 1998 to 
complete a PTSD questionnaire; he did not do so.  It is his 
responsibility to provide this specific information, and, 
without it, VA cannot verify his allegations.

As discussed above, the service medical records verify the 
third stressor.  However, the preponderance of the medical 
evidence does not establish that the appellant has PTSD as a 
result of this incident.  

The only evidence favorable to the appellant on this point is 
from Midland-Gladwin Community Mental Health.  The appellant 
was treated at that facility from 1998-99.  The intern who 
initially assessed him in October 1998 diagnosed PTSD, but 
also noted that it was unclear how much of the appellant's 
story was true or simply exaggerated.  That intern wrote a 
letter in May 1999 stating that the appellant had PTSD due to 
"service-connected incidents incurred during his time in the 
Persian Gulf."  Since one of the "incidents" relayed to 
the intern by the appellant was the incident with his right 
eye, this statement can reasonably be interpreted as, at 
least in part, linking the PTSD diagnosis to that incident.  
The Board does not, however, find this statement to be very 
persuasive evidence for the following reasons.  First, an 
intern authored the "opinion" and letter, and the letter 
was signed off on by a clinical social worker.  The 
supervising psychologist did not sign the letter.  An intern 
and social worker, although competent by some amount of 
medical training to render medical opinions, are simply not 
as competent as other medical professionals who specialize in 
diagnosis of mental health disorders (i.e., a psychiatrist).  
Second, the psychiatrist at Midland-Gladwin, in a subsequent 
evaluation of January 1999, only felt the appellant possibly 
had PTSD.  This is consistent with the other medical evidence 
as discussed below.

In addition to the weight to be assigned to the opinion from 
Midland-Gladwin, there is overwhelming medical evidence 
against this claim.  VA conducted the most thorough 
psychiatric and psychological evaluation in May 1998 when the 
appellant was hospitalized under the CCEP program.  After 
extensively interviewing the appellant, the team felt that a 
diagnosis of PTSD was not warranted, and the etiology of the 
appellant's psychological difficulties is "rooted 
elsewhere."  It was further indicated that his problems are 
the consequences of a brain injury he sustained as a child, 
and he has had life-long cognitive and emotional problems.  
The conclusion that the criteria for diagnosis of PTSD under 
DSM-IV were not met was based on the appellant's reported 
stressors that included the right eye incident.

The opinions from May 1998 are supported by the reports of VA 
compensation and pension examinations.  In July 1998, the 
appellant was examined by a VA psychologist who reviewed the 
record and concluded that several criteria for a diagnosis of 
PTSD under DSM-IV had not been met.  That examiner also 
explicitly stated that there is no "consistent linkage" 
between the reported stressors (which included the right eye 
incident) and the appellant's reported complaints.  In July 
1999, the appellant was examined by a VA psychologist who 
reviewed the record and concluded the appellant does not have 
PTSD.  Both examinations included the appellant's report of 
the right eye incident. 

Therefore, even though the right eye incident is corroborated 
as actually occurring, the preponderance of the medical 
evidence, both in terms of quality and quantity, clearly 
establishes that the appellant does not have PTSD as a result 
of this incident.  

The Board notes the May 1998 VA hospitalization records did 
note the appellant's reported history of chemical exposures 
in the Persian Gulf and indicated it was possible some of the 
appellant's symptoms could be related to such exposures.  As 
noted above, the appellant did not serve in the Persian Gulf, 
and his so-called exposures (oil well fires, etc.) are simply 
not believable.

The Board also notes the appellant's allegations that the in-
service diagnosis of various personality disorders was 
actually onset of PTSD.  There is no medical evidence 
supporting that contention, and the appellant does not have 
the necessary medical knowledge or training to render a 
probative opinion on this matter.  The fact is that various 
psychiatrists and psychologists have extensively evaluated 
him, and the majority of those medical professionals have 
determined that he does not have PTSD.


ORDER

Entitlement to service connection for a right eye condition 
is denied.

Entitlement to service connection for a sinus condition is 
denied.

Entitlement to service connection for left parotid gland 
lesion is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.


REMAND

With respect to the claim concerning a gastrointestinal 
disorder, the evidence reflects in-service treatment for 
gastritis, gastroenteritis, and persistent complaints of 
abdominal pain resulting in a 1992 appendectomy that revealed 
a normal appendix, and post-service records showing treatment 
for complaints of abdominal pain, cramps and diarrhea.  (See 
1994 records from MidMichigan Regional Medical Center.)  The 
evidence also shows a 1995 diagnosis of gastroenteritis at 
another private facility and VA records dated in 1998 reflect 
Grade I gastroesophageal reflux disorder, as well as acute 
and chronic inflammation.  Given these facts, the Board is of 
the opinion that the veteran should be examined for VA 
purposes in order to ascertain the nature of any current 
gastrointestinal disorder, and to obtain an opinion as to 
whether any such disorder is related to the veteran's 
military service.  

Under the foregoing circumstances, this case is remanded for 
the following:  

1.  The veteran should be scheduled for a 
gastrointestinal examination for VA purposes.  The 
claims folder should be provided to the examiner 
for his or her review in connection with the 
examination, and in the report provided, the 
examiner is requested to note that a review of the 
record was accomplished in connection with the 
examination.  For any current gastrointestinal 
disorder found to be present, the examiner is 
requested to offer an opinion as to whether it is 
"likely," "unlikely," or "at least as likely as 
not," that any such current disorder is related to 
the veteran's military service and any relevant 
complaints noted during such service.  

2.  Upon completion of the above, the RO should 
review the evidence, and enter its decision 
concerning the veteran's claim for service 
connection for a gastrointestinal disorder.  If 
that decision remains adverse to the veteran, he 
and his representative should be provided a 
supplemental statement of the case, which must 
contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue on appeal.  After 
a reasonable period of time in which to respond has 
been provided, the case should be returned to the 
Board for further review.  

Although no additional action by the veteran is necessary 
until he receives further notice, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

